                 IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION



VICTORIA KEEL HARRIS,


     Plaintiff,

V.                                                        CASE NO. CV419-150


TRANS UNION, LLC, and NAVIENT
SOLUTIONS, LLC,

     Defendants.




                                         ORDER


     Before     the    Court        is    Plaintiff   Victoria       Keel   Harris    and

Defendant     Trans        Union,    LLC s       Stipulation    of    Dismissal      with

Prejudice of Trans Union, LLC. {Doc. 18.) On November 26, 2019,

this Court ordered the Clerk of Court to dismiss Defendant Trans


Union, LLC and Defendant Navient Solutions, LLC and close this

case. (Doc. 19.) Because the stipulation of dismissal was only

between Plaintiff and Defendant Trans Union, LLC (Doc. 18), the

Court VACATES its prior order (Doc. 19). Accordingly, Plaintiff's

claims   against      Defendant          Trans   Union,   LLC   are DISMISSED        WITH

PREJUDICE and the Clerk is ORDERED to reopen this case against

Defendant Navient Solutions, LLC.

     SO ORDERED this                 day of December 2019.




      U. S. DISTRICT COUr
      Southern District ofGA                WILLIAM T. MOORE,
            Filed In Office                 UNITED STATES DISTRICT COURT
                       .      M             SOUTHERN DISTRICT OF GEORGIA
                 ISiS.20
